The plaintiff in error, hereinafter called defendant, was convicted in the police court of the city of Enid on a charge of being intoxicated in a public place. An appeal was taken to the county court, and defendant tried de novo before a jury, and was there convicted, and a fine of $10 assessed, and from this judgment has appealed to this court. The assignments of error all go to the same question, that the evidence is insufficient to sustain the judgment. An examination of the record discloses that there is evidence from which the jury might reasonably and logically arrive at the guilt of the defendant. The weight and credibility of this evidence was within the province of the jury, and no reason for disturbing the judgment is apparent. The case is affirmed. *Page 30